Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Samuel Paul Cook appeals the district court’s orders denying his pro se motion requesting that his 2005 plea of not guilty by reason of insanity be withdrawn. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Crook, Nos. 3:04-cr-00058-MOC-DSC-1; 3:04-cr-00059-MOC-DSC-1 (W.D.N.C. Sept. 16, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.